Citation Nr: 1213768	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for type II diabetes with diabetic nephropathy and hypertension higher than 20 percent prior to May 2010 and higher than 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from May 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2010, the Board remanded this claim for additional development.  
The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready to further review.  


FINDINGS OF FACT

1.  Prior to May 2010, the competent and credible evidence of record indicates that treatment of the Veteran's diabetes requires the use of insulin and the restriction of diet, but it does not require restriction of activities.

2.  From May 2010 the competent and credible evidence of record shows the Veteran's diabetes mellitus did require insulin, restricted diet, and regulation of activities; however there are no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes have not been met prior to May 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a disability rating in excess of 40 percent for service-connected diabetes from May 2010 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

3.  The criteria for a separate compensable rating for nephropathy have not been met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7101, 7541 (2011).  

4.  The criteria for a separate compensable rating for hypertension have not been met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7101, 7541 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the Veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the Veteran that described evidence potentially helpful to the Veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In the present case, correspondence dated in April 2004 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was provided with notice regarding the degree of disability and effective date in October 2006.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with examinations of his diabetes and associated complications.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's diabetes disability and associated complications in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, thus a reexamination is not warranted, and the Board is deciding the appeal on the current record. 38 C.F.R. § 3.327(a).   Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Increased Evaluation

The Veteran seeks an increased disability rating for his service-connected diabetes, which is currently rated as 20 percent disabling prior to May 2010 and higher than 40 percent thereafter.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  Factual findings may show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings for different periods of time, or "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In the instant case, Diagnostic Code 7913 is the most appropriate code not only because it pertains specifically to the disability at issue (diabetes), but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Nothing in the evidence suggests that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913.  The following ratings apply to diabetes:

A 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.

A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.

A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

The phrase "regulation of activities" as used above means that a Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  

Generally when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  In the instant case, however, the rating criteria contained in Diagnostic Code 7913 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The Evidence

VA outpatient records dated in April 2004 show the Veteran was taking Metformin, Gliburide and Lipitor as well as Lisinopril.  It was noted that his diet consisted of multigrains, turkey ham and chicken.  Diabetes mellitus, type II with nephropathy was the pertinent diagnosis.  On VA examination in December 2004, it was noted that the Veteran was on medication for his diabetes and blood pressure medication to control blood pressure and to protect the kidneys.  Blood pressure reading was 144/92 on the right and 136/88 on the left.  Diabetes mellitus was diagnosed as was hypertension.   

Outpatient records show blood pressure readings of 136/78 in March 2005 and of 122/84 in May 2005.  In November 2009, it was noted that the Veteran was taking Glyburide, Metaform and Insulin.  He denied hypoglycemic or hyperglycemic reactions.  

The Veteran was examined by VA in December 2009.  He denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  He denied any restriction of activity.  Blood pressure was 121/89. Diabetes was diagnosed.  

The Veteran was examined by VA in May 2010.  The claims file was reviewed.  It was noted that there were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  He was on a restricted diet and it was note that he had gained 15 pounds over the winter.  It was noted that he was unable to do strenuous activity due to hypoglycemic reactions.  The examiner noted that there was no evidence of diabetic nephropathy.  There were no bladder impairments.  Blood pressure was 122/74.  Urinalysis was noted to show no protein in the urine.  Diabetes mellitus was diagnosed.  It was stated that there was no evidence of current nephropathy and that there is a normal serum creatinine and normal urine for microalbumin.  Hypertension was diagnosed.  


Discussion

Prior to May 2010

Applying the law to the facts of the instant case, as discussed above, in order to warrant a disability rating in excess of 20 percent for diabetes, the Veteran's condition must, at the very least, require insulin use, restricted diet, and regulation of activities.  See 38 C.F.R.  § 4.119, Diagnostic Code 7913 (2011).  Indeed, the threshold requirement for a 40 percent disability rating for diabetes is regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In the instant case, while the evidence of record demonstrates that the Veteran's diabetes requires the use of insulin and a restricted diet, the evidence prior to May 2010 does not demonstrate that the Veteran's diabetes requires regulation of activities.  Further, the record does not indicate that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  An evaluation in excess of 20 percent for the Veteran's diabetes, therefore, is unwarranted.

From May 2010

As noted, under Diagnostic Code 7913, a 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The record shows that throughout the appeal period, the Veteran denied any hospitalizations for episodes of ketoacidosis, hypoglycemic reactions, which is required for a 60 percent rating.  A 100 percent rating is also not warranted because the Veteran Veteran's diabetes required no more than one daily injection of insulin, no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization or weekly visits to a diabetic care provider, and no progressive loss of weight and strength.  Id.

Diabetic Complications

The Board will next consider whether the Veteran is entitled to separate evaluations for complications associated with his diabetes.  It is noted that he is separately service connected for peripheral neuropathy, carpal tunnel syndrome, of both upper extremities and both lower extremities, and bilateral retinopathy.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  The Board will review the totality of the evidence to determine whether separate disability ratings may be assigned for the complications of the Veteran's diabetes.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  

Diabetic nephropathy is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2011).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction, as follows:

A noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  

A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 

An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2011).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, hypertensive vascular disease is rated as follows:

A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.

A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

With regard to the Veteran's hypertension, the record indicates that the Veteran's hypertension requires continuous medication for control.  The totality of the evidence of record, however, demonstrates that the Veteran's diastolic blood pressure has never been predominantly 100 or more, nor has his systolic pressure been predominantly 160 or more as noted above.  The criteria for a compensable rating for hypertension are therefore not met.

Turning next to the possibility of a separate rating based on renal dysfunction, the Board notes that the criteria for a compensable rating for renal dysfunction are disjunctive, rather than conjunctive, meaning that a compensable rating is to be assigned if any one of the criteria is met, even if none of the other listed criteria is met.  A compensable evaluation for renal dysfunction based on hypertension is not available.  

With regard to a 30 percent rating, the record does not indicate that the Veteran has had constant or recurring albumin with hyaline and granular casts or red blood cells; the record contains no evidence of edema.  A 30 percent rating is therefore not for application.

With regard to a 60 percent rating, the Veteran has never had albuminuria "with edema" as is required by the 60 percent rating criteria.  With regard to a 60 percent rating based on a "definite decrease in kidney function," the Board observes that the Veteran has never been diagnosed with chronic renal insufficiency, nor has any medical care provider suggested that the Veteran's kidney function is "definitely decreased."   A 60 percent rating is therefore not for application.

With regard to an 80 percent rating, the Veteran's BUN has never been as high as 40 to 80mg%, and his creatinine has never been as high as 4 to 8mg%.  The Board additionally finds that that the Veteran has not experienced "generalized poor health" at any time during the appeals period as a result of nephropathy.  At the Veteran's May 2010 examination he had gained 15 pounds.  An 80 percent rating is therefore inapplicable at any time during the appeal period.


With regard to a 100 percent rating, the Veteran has never required regular dialysis, the inability to engage in more than sedentary activity, or markedly decreased function of the kidney and cardiovascular systems.  A 100 percent rating is therefore not for application.

When the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2011).  The Veteran's renal dysfunction is therefore considered a noncompensable part of the diabetic process.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra Schedular

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related 

factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required any hospitalizations for his diabetes or complications thereof, nor does it indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for his service-connected are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected disability renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to an increased evaluation for type II diabetes with diabetic nephropathy and hypertension higher than 20 percent prior to May 2010 and higher than 40 percent thereafter is denied.  

A separate compensable disability rating for hypertension is denied.

A separate compensable disability rating for diabetic nephropathy dysfunction is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


